Case 13-11482-MFW   Doc 5282   Filed 10/16/19   Page 1 of 3
Case 13-11482-MFW   Doc 5282   Filed 10/16/19   Page 2 of 3



                      Exhibit A
                                                                                                        Case 13-11482-MFW                                            Doc 5282                        Filed 10/16/19                               Page 3 of 3
                                                                                                                                                                                   Exhibit A
                                                                                                                                                                            Core/2002 Service List
                                                                                                                                                                           Served as set forth below

               NAME                                                                                          NOTICE NAME                                                                                    FAX                 ADDRESS 1                 ADDRESS 2           CITY     STATE        POSTAL CODE                    EMAIL                METHOD OF SERVICE
BENESCH, FRIEDLANDER, COPLAN &                                                                                                                                                                                        222 DELAWARE AVENUE,                                                                        mbarrie@beneschlaw.com;
ARONOFF LLP                                  ATTN: MICHAEL J. BARRIE AND KEVIN M. CAPUZZI                                                                                                   302-442-7012              SUITE 801                                          WILMINGTON DE              19801         kcapuzzi@beneschlaw.com         Fax and Email
                                                                                                                                                                                                                                                                                                                  ed.ochoa@doj.ca.gov;
                                                                                                                                                                                                                                                                                                                  sarah.morrison@doj.ca.gov;
                                                                                                                                                                                                                                                                                                                  anthony.austin@doj.ca.gov;
                                                                                                                                                                                                                                                                                                                  suma.peesapati@doj.ca.gov;
CALIFORNIA DEPT OF TOXIC                                                                                                                                                                                                                                                                                          olivia.karlin@doj.ca.gov;
SUBSTANCES CONTROL                           ATTN: EDWARD OCHOA, SARAH MORRISON, MARGARITA PADILLA, ANTHONY AUSTIN, SUMA PEESAPATI, OLIVIA KARLIN, DENNIS RAGEN, HEATHER LESLIE                                       600 W. BROADWAY, STE 1800                          SAN DIEGO     CA           92101         dennis.ragen@doj.ca.gov;        Overnight Mail and Email
                                                                                                                                                                                                                                                                                                                  heather.leslie@doj.ca.gov;
CALIFORNIA DEPT OF TOXIC                                                                                                                                                                                                                                                                                          olivia.wright@dtsc.ca.gov;
SUBSTANCES CONTROL                           ATTN HEATHER C. LESLIE, OLIVIA WRIGHT, PETER THYBERG                                                                                                                     1300 I STREET, SUITE 125        PO BOX 944255      SACRAMENTO CA              94244         peter.thyberg@dtsc.ca.gov;      Overnight Mail and Email
CALIFORNIA DEPT OF TOXIC SUBSTANCES CONTROL
                                      ATTN: XAVIER BECERRA                                                                                                                                                                                                                                                        xavier.becerra@doj.ca.gov       Email
                                                                                                                                                                                                                      1201 NORTH MARKET STREET,
DLA PIPER LLP (US)                           ATTN MARIS J. KANDESTIN                                                                                                                        302-394-2341              SUITE 2100                                         WILMINGTON DE              19801         maris.kandestin@dlapiper.com    Fax and Email
                                                                                                                                                                                                                      13000 DEERFIELD PARKWAY,
EXIDE TECHNOLOGIES                           ATTN KEITH SCOTT                                                                                                                                                         SUITE 100                                          MILTON        GA           30004                                         Overnight Mail
FOX ROTHSCHILD LLP                           ATTN ALLEN J. GUON, ESQ.                                                                                                                       312-51-7-92               321 N CLARK ST STE 1600                            CHICAGO       IL           60654         aguon@foxrothschild.com         Fax and Email
KELLEY DRYE & WARREN LLP                     ATTN DANA P. KANE, ESQ.                                                                                                                        212-808-7897              101 PARK AVE                                       NEW YORK      NY           10178         dkane@kelleydrye.com            Fax and Email

LAW OFFICES OF ROBERT WASHUTA, PC ATTN ROBERT WASHUTA, ESQ                                                                                                                                  212-269-3028              11 BROADWAY                     STE 615            NEW YORK      NY           10004         robertwashuta@lawwashuta.com    Fax and Email
National Association Atty General Attn Karen Cordry                                                                                                                                         1850 M St NW 12th Floor                                   Washington         DC                 20036                                                 Overnight Mail
                                                                                                                                                                                                                      SUPERVISING DEPUTY              1515 CLAY, FL 20
OFFICE OF THE CA ATTORNEY GENERAL            ATTN MARGARITA PADILLA, ESQ                                                                                                                    510-622-2270              ATTORNEY GENERAL                P.O. BOX 70550     OAKLAND       CA           94612         margarita.padilla@doj.ca.gov    Fax and Email
                                                                                                                                                                                                                                                      844 KING STREET,
                                                                                                                                                                                                                                                      SUITE 2207,
OFFICE OF THE UNITED STATES TRUSTEE          ATTN LINDA J. CASEY, ESQ.                                                                                                                      302-573-6497              REGION 3                        LOCKBOX 35         WILMINGTON DE              19801         linda.casey@usdoj.gov           Fax and Email
PACHULSKI, STANG, ZIEHL AND JONES
LLP                                          ATTN JAMES E. O'NEILL, ESQ                                                                                                                                               919 N. MARKET ST., 17TH FLOOR   P.O. BOX 8705      WILMINGTON DE              19899         joneill@pszjlaw.com             Overnight Mail and Email
PAUL, WEISS, RIFKIND, WHARTON &                                                                                                                                                                                                                                                                                   akornberg@paulweiss.com;
GARRISON LLP                                 ATTN ALAN W. KORNBERG, ESQ, ALICE BELISLE EATON, ESQ                                                                                           212-757-3990              1285 AVE OF THE AMERICAS                           NEW YORK      NY           10019         aeaton@paulweiss.com            Fax and Email
PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP                                 ATTN CLAUDIA R. TOBLER, ESQ                                                                                                                                              2001 K STREET, NW                                  WASHINGTON DC              20006         ctobler@paulweiss.com           Overnight and Email
                                                                                                                                                                                                                      2360 CORPORATE CIRCLE,
PROVINCE INC                                 ATTN PETER S KRAVITZ                                                                                                                           702-685-5556              SUITE 330                                          HENDERSON     NV           89074         pkravitz@provincefirm.com       Fax and Email
PROVINCE INC                                                                                                                                                                                                          17000 VENTURA BLVD STE 300                         ENCINO        CA           91316                                         Overnight Mail

SHAW FISHMAN GLANTZ & TOWBIN LLC ATTN JOHN W. GUZZARDO, ESQ.                                                                                                                                312-980-3888              321 N CLARK ST STE 800                             CHICAGO       IL           60654                                         Fax
SHEPPARD MULLIN RICHTER &                                                                                                                                                                   213-443-2868, 213-443-                                                                                                rbrunette@sheppardmullin.com;
HAMPTON LLP                      ATTN DICK BRUNETTE, ESQ, RANDOLPH VISSER, ESQ                                                                                                              2839                      333 S HOPE ST FL 43                                LOS ANGELES   CA           90071         rvisser@sheppardmullin.com      Fax and Email
                                                                                                                                                                                                                                                                                                                  jconlan@sidley.com;
SIDLEY AUSTIN LLP                            ATTN: JAMES F. CONLAN, JACKSON T. GARVEY                                                                                                       312-853-7036              ONE SOUTH DEARBORN ST                              CHICAGO       IL           60603         jgarvey@sidley.com              Fax and Email
SIDLEY AUSTIN LLP                            ATTN LEE S. ATTANASIO                                                                                                                          212-839-5599              787 SEVENTH AVENUE                                 NEW YORK      NY           10019         lattanasio@sidley.com           Fax and Email
SIDLEY AUSTIN LLP                            ATTN SAMUEL A. NEWMAN                                                                                                                          213-896-6600              555 WEST FIFTH STREET           SUITE 4000         LOS ANGELES   CA           90013         sam.newman@sidley.com           Fax and Email
State of New Hampshire Atty General          Attn Bankruptcy Department                                                                                                                     33 Capitol St                                             Concord            NH            03301-                                                     Overnight Mail
State of Pennsylvania Atty General           Attn Bankruptcy Department                                                                                                                     Strawberry Square         16th Floor                      Harrisburg         PA                 17120                                                 Overnight Mail
                                                                                                                                                                                                                      C/OTN ATTORNEY GENERAL'S
TN DEPT OF REVENUE              ATTN HERBERT H. SLATERY III                                                                                                                                                           OFFICE, BANKRUPTCY DIV          PO BOX 20207       NASHVILLE     TN           37202                                         Overnight Mail
YOUNG CONAWAY STARGATT & TAYLOR                                                                                                                                                                                                                                                                                   jwaite@ycst.com;
LLP                             ATTN JOEL A. WAITE, ESQ, PAULINE K. MORGAN, ESQ                                                                                                             302-571-1253              RODNEY SQ                       1000 N KING ST     WILMINGTON DE              19801         pmorgan@ycst.com                Fax and Email




                   In re Exide Technolgies
                   Case No. 13-11482 (MFW)                                                                                                                                         Page 1 of 1
